Citation Nr: 0938071	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-20 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for seronegative 
rheumatoid-like polyarthritis of the hands, right shoulder, 
right hip, and lumbosacral spine, currently rated as 60 
percent disabling.

2.  Entitlement to an increased rating for benign prostatic 
hypertrophy with history of prostatitis, status post 
transurethral resection and bladder lesion, currently rated 
as 20 percent disabling.

3.  Entitlement to an increased rating for status post 
antrectomy, vagotomy, and Billroth I for peptic ulcer disease 
with mild dumping syndrome and gastro-esophageal reflux, 
currently rated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had over 21 years of active service with 
retirement in April 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).   

A hearing was held at the RO before the undersigned acting 
Veterans Law Judge in March 2009.  

The claim for a higher rating for seronegative rheumatoid-
like polyarthritis and the claim for a higher rating for 
status post antrectomy, vagotomy, and Billroth I for peptic 
ulcer disease with mild dumping syndrome and gastro-
esophageal reflux are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The benign prostatic hypertrophy with history of 
prostatitis, status post transurethral resection and bladder 
lesion results in a daytime voiding interval less than one 
hour or awakening to void five or more times per night. 

2.  The disorder does not require the use of an appliance or 
the wearing of absorbent materials that must be changed more 
than four times per day.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, are met 
for benign prostatic hypertrophy with history of prostatitis, 
status post transurethral resection and bladder lesion are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
The Court has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The Board notes that for an increased-compensation claim, the 
Court previously held that section § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.  

The Vazquez case was recently partially vacated.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009.)  The Federal Circuit held, "insofar as the notice 
described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  

In July 2005, April 2006, May 2008 and July 2008, the RO sent 
the Veteran letters informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also notified in the VCAA 
letters that he could submit evidence showing his service-
connected disability had increased in severity.  The Veteran 
was also provided the applicable rating criteria in the 
statement of the case issue in June 2006.  The notifications 
meet all VCAA requirements and the requirements of the 
Vazquez case.  Although the information was not provided 
prior to the initial adjudication of the claim, there was no 
prejudice due to the timing of the letters because the 
Veteran was subsequently afforded an opportunity to submit 
evidence, and the claim was readjudicated.  

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

The Veteran's treatment records were obtained, and he was 
afforded VA examinations.  The examination reports reflect 
that the examiners were fully informed as they obtained a 
history from the Veteran and they reviewed the claims files.  
The examination reports contain all information necessary to 
evaluate the issues on appeal.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  The Veteran has declined a hearing.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  

Accordingly, the VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  No 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's benign prostatic hypertrophy is currently rated 
under Diagnostic Code 7527 which is for prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals, and indicates to rate as voiding dysfunction or 
urinary tract infection, whichever is predominant.

Voiding dysfunctions are rated as urine leakage, frequency, 
or obstructed voiding.

The rating criteria for urine leakage are as follows:

A rating of 20 percent is assigned for leakage requiring the 
wearing of absorbent materials that must be changed less than 
two times per day.

A rating of 40 percent is assigned for leakage requiring the 
wearing of absorbent materials that must be changed two to 
four times per day.

A rating of 60 percent is assigned for leakage requiring the 
use of an appliance or the wearing of absorbent materials 
that must be changed more than four times per day.

The rating criteria for urinary frequency are as follows:

A rating of 10 percent is assigned for daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.

A rating of 20 percent is assigned for daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.

A rating of 40 percent is assigned for daytime voiding 
interval less than one hour or awakening to void five or more 
times per night.

The rating criteria for obstructed voiding are as follows:

A rating of 0 percent is assigned for obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.

A rating of 10 percent is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) Post void residuals greater than 150 cc. (2) 
Uroflowmetry, markedly diminished peak flow rate (less than 
10 cc/sec.). (3) Recurrent urinary tract infections secondary 
to obstruction. (4) Stricture disease requiring periodic 
dilation every two to three months.

A rating of 30 percent is assigned for urinary retention 
requiring intermittent or continuous catheterization.

The Board has considered the full history of the Veteran's 
benign prostatic hypertrophy with history of prostatitis, 
status post transurethral resection and bladder lesion.  The 
Veteran's service treatment records reflect urological 
complaints and treatment.  For example, a urology clinic 
record dated in November 1974 shows that the Veteran had a 
biopsy of the bladder which showed an inflammatory lesion.  
The Veteran complained of burning on urination.  A urology 
clinic record dated in June 1976 noted complaints of 
recurrent hesitancy, dysuria, dribbling and a slightly 
enlarged and tender right lobe of the prostate.  The 
impression was chronic prostatitis.  Many other service 
medical records contain similar complaints.  

The report of a genitourinary examination conducted by the VA 
in May 1979 notes that the Veteran had a history of a bladder 
lesion in service in 1974 which had been excised.  The 
diagnosis on VA examination was no acute disease - 
prostatitis not found at this time.  In a decision of August 
1979, the RO granted service connection for prostatitis, and 
assigned a noncompensable rating.  The RO also granted 
service connection for post-operative residuals of 
transurethral resection of a bladder lesion, also rated as 
noncompensably disabling.  

A subsequent VA examination in June 1984 noted that the 
disorder had become symptomatic with frequency of urination 
and dribbling.  In a decision of June 1984, the RO revised 
the grant of service connection to a diagnosis of benign 
prostatic hypertrophy with history of prostatitis, and 
granted an increased rating of 10 percent.  The rating was 
later reduced to noncompensable in a decision of September 
1985.    

In July 2005, the Veteran requested increased compensation.  
The RO combined the two service-connected genitourinary 
disabilities into one disability, and assigned a 20 percent 
rating.  The Veteran has disagreed with that rating and 
perfected the current appeal.  

In his substantive appeal statement dated in November 2008, 
the Veteran reported that he had to void his bladder every 
hour or so.  He said that this was also true at night.  

During the hearing held before the undersigned acting 
Veterans Law Judge in March 2009, the Veteran testified that 
his disability resulted in an increased frequency of 
urination.  He reported that he had to wake up to urinate 
every hour to an hour and a half at night.  He described this 
as "extreme frequency."  He reported awakening four to five 
times per night.  He said that during the day he had to 
urinate about once an hour.  He denied needing to wear 
absorbent materials.  

Similarly, in a letter dated in April 2009, the Veteran 
reported that he had to void his bladder every hour during 
the day.  He also reported that he was awake every hour or so 
at night to void.  He said that he would have to drink more 
due to having a dry throat, and would then be up again an 
hour later.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  When after 
careful consideration of all procurable data, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the benign prostatic hypertrophy with 
history of prostatitis, status post transurethral resection 
and bladder lesion results in a daytime voiding interval less 
than one hour or awakening to void five or more times per 
night.  Accordingly the Board concludes that the criteria for 
a 40 percent rating are met for benign prostatic hypertrophy 
with history of prostatitis, status post transurethral 
resection and bladder lesion are met.  

The Board further finds that the disorder is  not manifested 
by the need to wear absorbent materials that must be used 
more than four times a day.  For this reason, as well as the 
absence of any evidence suggesting that he uses an appliance, 
or has a renal dysfunction, the Board concludes that the 40 
percent disability rating is proper.  The Veteran does not 
meet the criteria for a higher 60 percent disability rating.


ORDER

An increased 40 percent rating for benign prostatic 
hypertrophy with history of prostatitis, status post 
transurethral resection and bladder lesion, is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits


REMAND

Regarding he claim for a higher rating for status post 
antrectomy, vagotomy, and Billroth I for peptic ulcer disease 
with mild dumping syndrome and gastro-esophageal reflux, the 
Board notes that correspondence dated in December 2008, the 
Veteran reported that he had an appointment to see Dr. 
Michael Paolucci, a civilian gastroenterologist in January 
2009.  The records from this treatment should be obtained for 
consideration.  Recent treatment records from a 
gastroenterologist would unquestionably be relevant to the 
claim for an increased rating for the status post antrectomy, 
vagotomy, and Billroth I for peptic ulcer disease with mild 
dumping syndrome and gastro-esophageal reflux.  Another 
disability evaluation examination would also be useful, as 
the Veteran's most recent examination was approximately two 
years ago in October 2007.  

Regarding the claim for a higher rating for seronegative 
rheumatoid-like polyarthritis, the Board notes that during 
the hearing held in March 2009, the Veteran testified that 
his arthritis condition was worsening, and now included 
additional joints.  In addition, the Veteran's most recent 
disability evaluation examination was conducted approximately 
two years ago in October 2007.  Such an examination is too 
old to allow assessment of the current severity of his 
disability in light of the contentions as to worsening 
severity.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his psychiatric disorder.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all recent 
medical treatment records pertaining to 
the service-connected seronegative 
rheumatic-like arthritis of the hands, 
right shoulder, right hip and lumbosacral 
spine.  The RO should also obtain all 
recent treatment records for the 
Veteran's gastrointestinal disorder, to 
include records from private physician 
Michael Paolucci dated in January 2009.  

2.  The Veteran should be afforded a VA 
stomach examination to determine the 
current severity of his service-connected 
status post antrectomy, vagotomy, and 
Billroth I for peptic ulcer disease with 
mild dumping syndrome and gastro-
esophageal reflux.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
The RO must also furnish the examiner with 
a copy of the rating criteria for 
evaluating duodenal ulcers, found at 38 
C.F.R. § 4.114, Diagnostic Codes 7308 
(Postgastrectomy syndrome) and 7348 
(vagotomy with pyloroplasty or 
gastreoenterostomy).  The examiner should 
be requested to comment as to the presence 
or absence of each symptom and findings 
required under the rating criteria, and, 
where present, the frequency and/or 
severity of each symptom and finding.  The 
examination report must reflect that the 
examiner reviewed both the claims file and 
the rating criteria.

3.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service-
connected polyarthritis.  Any appropriate 
X-rays or other studies should be 
performed.  The examiner must specify 
exactly which joints and groups of joints 
are affected by the arthritis.  The 
examiner should describe all 
manifestations of current disability due 
to the service-connected disorder in 
detail.  The report should contain all 
information necessary to rate the disorder 
by analogy to rheumatoid arthritis under 
Diagnostic Code 5002.  The examiner should 
specify the severity of any symptoms of an 
"active process" such as impairment of 
health or incapacitating exacerbations.  
The examiner should also indicate the 
severity of any chronic residuals such as 
limitation of motion.  For each affected 
joint, the examiner should state the range 
of motion, in degrees, noting the normal 
range of motion.  An opinion should be 
provided regarding whether pain due to the 
service-connected disability significantly 
limits functional ability during flare-ups 
or with extended use.  It should be noted 
whether the objective clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
Veteran.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The examiner 
also should indicate whether the affected 
joints exhibit weakened movement, excess 
fatigability, or incoordination that could 
be attributed to the service-connected 
disability.  A complete rationale should 
be provided for all opinions offered.  The 
claims file should be provided to the 
examiner prior to the examination and it 
is requested that the examiner indicate in 
the examination report if the Veteran's 
medical records were reviewed.  

4.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If deficient 
in any manner, they should be returned, 
along with the claims file, for immediate 
corrective action.

5.  Thereafter, the RO should 
readjudicate the appeal.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


